Citation Nr: 0126552	
Decision Date: 11/20/01    Archive Date: 11/27/01	

DOCKET NO.  98-19 327	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder, with associated sleep disturbance.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training with the United 
States Army National Guard from November 1985 to April 1986, 
in addition to active service from January 7 to May 24, 1991.  
That portion of the veteran's service from January 17 to May 
20, 1991 was in the context of Operation Desert Storm/Shield 
in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that one of the issues formerly on appeal was 
that of entitlement to service connection for sleep 
disturbance due to an undiagnosed illness.  However, in view 
of the Board's decision regarding the issue of entitlement to 
service connection for post-traumatic stress disorder, and 
the determination that the veteran's sleep disturbance is, in 
fact, a manifestation of his post-traumatic stress disorder, 
the issue of entitlement to service connection for a sleep 
disturbance due to an undiagnosed illness has been rendered 
moot.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for carpal tunnel syndrome 
of the right hand will be the subject of the REMAND portion 
of this decision.  


FINDING OF FACT

The veteran's post-traumatic stress disorder with associated 
sleep disturbance is as likely as not the result of some 
incident or incidents of his period of active military 
service in Southwest Asia.  


CONCLUSION OF LAW

Chronic post-traumatic stress disorder, with associated sleep 
disturbance, was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records disclose that, in mid-May 1991, 
during the course of a Southwest Asia 
Demobilization/Redeployment Medical Evaluation, the veteran 
stated that he had experienced recurring thoughts regarding 
his experiences during Desert Shield/Desert Storm.

In a Physician/Patient Counseling entry dated in mid-May 
1991, it was noted that, should the veteran respond in the 
affirmative to the aforementioned question regarding 
recurring thoughts about his experiences during Desert 
Shield/Desert Storm, consideration should be given to post-
traumatic stress disorder, and a referral made to Mental 
Health.  

A service medical examination conducted in early March 1992 
was negative for history, complaints or abnormal findings 
indicative of the presence of post-traumatic stress disorder 
or a sleep disturbance.  

A VA record of hospitalization covering the period from late 
October 1995 to mid-January 1996 reveals that the veteran was 
hospitalized at that time following a referral by his family 
and friends for a third "ARU."  At the time of admission, 
it was noted that the veteran had "relapsed" due to a 
breakup with his girlfriend, and the death of his stepfather 
in November 1994.  Reportedly, the veteran had stopped going 
to meetings, and was receiving a pension from the fire 
department.  

On further questioning, the veteran stated that he had been 
in "active combat" for seven months in the Persian Gulf, 
following which he began presenting with symptoms of post-
traumatic stress disorder.  These symptoms included 
depression manifested as anger, as well as anxiety, intrusive 
thoughts, nightmares, and sleep disturbance.  According to 
the veteran, he experienced problems with authority figures 
and suffered from recurrent and repetitive nightmares.

On mental status examination, the veteran displayed 
spontaneous, coherent, and relevant speech, with a voice that 
was normal in tone and rate.  His mood was euthymic, and his 
affect appropriate, with no evidence of any gross thought 
disorder, and no overt symptoms of psychosis.  At the time of 
evaluation, the veteran denied both suicidal and homicidal 
ideation.  Reality testing was good, as were insight and 
judgment.  The veteran displayed intact abstracting and 
calculation abilities, and he was alert and well oriented.  
The pertinent diagnosis was post-traumatic stress disorder, 
chronic.

During the course of VA outpatient treatment in early 
February 1996, the veteran complained of continuing 
nightmares, as well as anxiety, and "explosive" rage.  The 
pertinent diagnosis was post-traumatic stress disorder.

In mid-March 1996, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that, 
between September 1995 and January 1996, the veteran was in a 
VA post-traumatic stress disorder unit.  Reportedly, 
following his discharge from this unit, he had been referred 
to a local Vet Center, but had not yet received treatment 
there.  

When questioned, the veteran complained of depression, and 
stated that he was reclusive and lacking in emotion.  The 
veteran complained of disrupted sleep, stating that he 
typically slept a maximum of two hours, at which point he 
became troubled by "recurrent nightmares."  According to 
the veteran, he dreamt about people he had killed during the 
Gulf War.  Reportedly, these dreams occurred on a nightly 
basis, and awakened him.

When questioned regarding his military service, the veteran 
stated that he participated in Operation Desert Storm, during 
the course of which he was stationed in Kuwait from October 
1990 to June 1991.  Reportedly, at one point during his 
service, the truck which he was driving was "ambushed," 
necessitating his engaging in an exchange of fire with the 
enemy.  The veteran stated that, during that exchange, he did 
kill people.  The veteran further stated that he was 
"disturbed" by another incident during which children were 
caught in a crossfire between him and the enemy.  Reportedly, 
the veteran saw body parts "lying all over the place."  
While the veteran was not bothered by post-traumatic stress 
disorder symptoms immediately following service, within a 
year or so of his discharge, memories of what had occurred 
there started to "resurface."  According to the veteran, 
these memories came back "suddenly."  

On mental status examination, the veteran was alert and well 
oriented.  His attitude was cooperative, and there were no 
abnormalities of movement.  Nor was there any evidence of 
agitation or psychomotor retardation.  At the time of 
evaluation, the veteran's affect was generally appropriate.  
He did, however, report feeling both depressed and anxious.  
His speech was entirely normal, with no evidence of pressure, 
slurring, looseness of association, circumstantiality, or 
tangentiality.  The veteran denied the presence of phobias, 
obsessions, or compulsions, as well as other psychiatric 
symptoms apart from post-traumatic stress disorder.  
Cognitive function was excellent, and both memory and 
judgment were intact.  According to the veteran, his main 
complaints were his recollections of various events he 
witnessed in Operation Desert Storm which interfered with his 
sleep.  The pertinent diagnosis was chronic post-traumatic 
stress disorder, delayed-onset type.

A VA record of hospitalization covering the period from mid-
November 1996 to mid-February 1997 reveals that the veteran 
was hospitalized at that time following transfer from another 
VA medical facility for enrollment into a PRRP Program.  The 
pertinent diagnosis was post-traumatic stress disorder.

In correspondence of mid-December 1996, a VA social worker 
wrote that the veteran was currently a patient at the post-
traumatic stress disorder Residential Rehabilitation Program 
at the VA Medical Center in Martinsburg, West Virginia.

In March 1997, there were received a number of apparently 
unretouched color photographs depicting various casualties of 
Operation Desert Storm.  

In July 1997, an additional VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that, during the Persian Gulf conflict, he had served with 
the 103rd Team Transportation Company, during the course of 
which he transported supplies to various front line units.  
According to the veteran, during this period, he observed 
large numbers of enemy dead, some of which were badly burned 
and mutilated.  The veteran additionally stated that he had 
observed a number of SCUD missiles that were intercepted by 
Patriot missiles, with some fragments landing nearby.  When 
questioned, the veteran stated that his "most severe" 
stressor had occurred in March of 1991, at which time he was 
driving his vehicle past an enemy bunker which had supposedly 
been previously cleared.  According to the veteran, five 
Iraqi soldiers suddenly emerged, and opened fire on him.  The 
veteran stated that he fired on them with his M-16, killing 
all five.  When questioned, the veteran stated that he was 
"greatly shaken" by this event, with the result that he was 
"inactive" for the following 40 days.  The veteran's 
complaints included impaired sleep, punctuated by nightmares 
regarding the aforementioned incident.  According to the 
veteran, he ate very sporadically, and kept his chemical 
protective gear constantly on.

Following the veteran's discharge, he returned to his work as 
a firefighter.  However, when exposed to people or children 
injured or killed in fires, he began to experience flashbacks 
of casualties which he had observed in the Persian Gulf.  As 
a result, he became agitated, anxious, and at times, 
disoriented.  This resulted in the veteran's removal from his 
duties as a firefighter.  

When questioned regarding his current symptoms, the veteran 
stated that his sleep was "greatly impaired."  According to 
the veteran, he awakened about every two hours, "sweating 
heavily."  During waking hours, the veteran reportedly 
experienced spontaneous flashbacks, with intrusive memories 
of various events.

On mental status examination, the veteran was alert and well 
oriented, though visibly anxious.  His palms were moist, and 
psychomotor activity was increased.  At the time of 
evaluation, the veteran's speech was rapid.  He paced about 
the examining room, responding to extraneous sounds in the 
hallway, and "looking out the window."  The veteran's 
affect was appropriate to his thought content.  His mood was 
depressed, though he denied suicidal ideation.  When 
questioned, the veteran expressed guilt regarding his killing 
of Iraqi soldiers.  His short- and long-term memory was 
intact, though his concentration was at times impaired.  At 
the time of evaluation, there was no evidence of any 
cognitive deficit.  The veteran's insight was poor, and his 
judgment was adequate.  The pertinent diagnoses were post-
traumatic stress disorder; and depressive disorder secondary 
to post-traumatic stress disorder.

In correspondence from the U.S. Armed Services Center for the 
Research of Unit Records dated in July 1999, it was noted 
that the personnel data base portion of the Department of 
Defense Persian Gulf Registry verified that the veteran had 
been a Motor Transportation Operator in the Persian Gulf.  
Additionally noted was that various documents showed that the 
veteran had served in Southwest Asia during the period from 
January 17 to May 20, 1991.  According to the veteran, during 
his first night "in country," he was hit by a SCUD attack, 
which was shot down.  Enclosed briefing/journal notes dated 
on January 18, 1991 showed that a Patriot Missile had downed 
a SCUD missile over the King Khalid Military City Airport.  
Reportedly, U.S. Army records indicated that a large flash 
was observed to the northwest, coinciding with the report of 
a SCUD landing at King Khalid Military City.

Received in March 1999 was a March 1993 report of Casualties 
and Damage from SCUD Attacks in the 1991 Gulf War.

Received in August 1999 was a March 1999 copy of the Gulf War 
Review.

During the course of a hearing before the undersigned Member 
of the Board in July 2001, the veteran stated that, while 
stationed in Saudi Arabia, he was subjected to a number of 
SCUD missile attacks, some of which resulted in debris 
landing fairly close to him.  The veteran additionally 
testified to the fact that, on one occasion during his 
Persian Gulf service, he engaged in combat with five Iraqi 
soldiers, killing all of them.  See Transcript, pages 11-14.

Analysis

The veteran in this case seeks service connection for chronic 
post-traumatic stress disorder, with associated sleep 
disturbance.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).  However, on June 18, 1991, and 
retroactive to March 7, 1997, that regulation was amended to 
read as follows:  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (effective March 7, 
1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, (1991), 
where a law or regulation changes after a claim has been 
filed, but before administrative or judicial review has been 
completed, the version most favorable to the veteran applies 
unless Congress provided otherwise, or permitted the VA 
Secretary to do otherwise, and the Secretary did so.  Thus, 
although the version of § 3.304(f) in effect prior to March 
7, 1997 required a "clear diagnosis" of post-traumatic 
stress disorder, that was a correct statement at that time 
only as to an award of service connection for post-traumatic 
stress disorder.  The opinion of the United States Court of 
Appeals for Veterans Claims (Court) in Cohen v. Brown, 
10 Vet. App. 128 (1997) requires "medical evidence of a 
current disability" rather than a "clear diagnosis" in 
order to establish what was at that time a well-grounded 
post-traumatic stress disorder claim.  However, as noted 
above, the regulation in question has since been amended, and 
the amended version, which has been made retroactively 
effective to March 7, 1997, no longer requires evidence of a 
"clear diagnosis" of post-traumatic stress disorder.

In the present case, there exists "credible supporting 
evidence" that at least one of the veteran's claimed in-
service stressors actually occurred.  More specifically, in a 
statement of July 1999, the United States Armed Services 
Center for Research of Unit Records reported that, in January 
1991, during the veteran's service in the Southwest Asia 
Theater of Operations, a Patriot Missile downed a SCUD 
missile over the King Khalid Military City Airport, in the 
area where the veteran was stationed.  Moreover, in May 1991, 
while still in service, the veteran reported that he had been 
experiencing "recurring thoughts" regarding various events 
which had occurred during Desert Shield/Desert Storm.  At the 
time of a period of VA hospitalization extending from October 
1995 to January 1996, the veteran received a diagnosis of 
chronic post-traumatic stress disorder.  Additionally noted 
at that time was that one of the symptoms of the veteran's 
post-traumatic stress disorder was "sleep disturbance."  

Since the time of the aforementioned hospitalization, the 
veteran has received a diagnosis of post-traumatic stress 
disorder on no fewer than four separate occasions.  As of the 
time of his most recent VA psychiatric examination in July 
1997, the veteran described his sleep as "greatly 
impaired," estimating that he awakened approximately every 
two hours.  Moreover, according to the veteran, he typically 
awakened in a state of agitation and confusion, "sweating 
heavily."  The pertinent diagnosis noted was post-traumatic 
stress disorder.

Based on the aforementioned, the Board is of the opinion that 
the veteran's in-service stressor(s) are sufficient to 
support a diagnosis of post-traumatic stress disorder.  Under 
such circumstances, and given the veteran's current diagnosis 
of that disability, the Board is of the opinion that an award 
of service connection for post-traumatic stress disorder with 
associated sleep disturbance is in order.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those regulations impact upon the 
adjudication of the veteran's current claim.  Following a 
thorough review of the record, the Board is satisfied that 
the VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claim.  This is to 
say that the VA has made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, including the scheduling of multiple VA examinations.  
In point of fact, the RO contacted the veteran in order that 
he might be made aware of the provisions of the VCAA, 
specifically, the "notice" and "duty to assist" 
requirements of that Act.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him mandated by that 
legislation.


ORDER

Service connection for post-traumatic stress disorder with 
associated sleep disturbance is granted.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for carpal tunnel syndrome of the 
right hand.  In that regard, although on VA neurologic 
examination in April 1996, the veteran received a diagnosis 
of right carpal tunnel syndrome, following 
electromyographic/nerve conduction studies in November 1998, 
it was noted that the veteran displayed a "normal study," 
with no electrodiagnostic evidence suggestive of carpal 
tunnel syndrome.  Such contradictory findings raise some 
question as to whether the veteran currently suffers from 
chronic right carpal tunnel syndrome, and, if so, whether 
such pathology is in any way the result of the veteran's 
period or periods of active service.

As noted above, since the filing of the veteran's current 
claim, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 1998, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
VA.

2.  The veteran should then be afforded 
an additional VA neurologic examination, 
to include all appropriate studies, in 
order to determine the nature and 
etiology of his claimed right carpal 
tunnel syndrome.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
neurologist should furnish an answer to 
the following questions:  (a) Does the 
veteran currently suffer from chronic 
right carpal tunnel syndrome? (b) If so, 
is it at least as likely as not that the 
veteran's chronic right carpal tunnel 
syndrome developed during his period or 
periods of active military service? (c) 
Is it at least as likely as not that the 
veteran's chronic right carpal tunnel 
syndrome is otherwise related to his 
active military service?  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations, is completed.

4.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for carpal tunnel syndrome of the right 
hand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



